NO. 12-19-00386-CV

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

 BRIAN A. SMALE,                                 §      APPEAL FROM THE 402ND
 APPELLANT

 V.

 GLEN THURMAN, A/K/A GLEN                        §      JUDICIAL DISTRICT COURT
 THURMAN BUILDER, INC., A/K/A
 ROSE HILL SPRINGS
 DEVELOPMENT, LLC AND WOOD
 COUNTY COMMISSIONER'S COURT,
 APPELLEES                                       §      WOOD COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
       On November 21, 2019, the Clerk of this Court notified Appellant, Brian A. Smale, that
his notice of appeal failed to contain the information specifically required by Texas Rule of
Appellate Procedure 9.5 and Section 51.017(a) of the Texas Civil Practice and Remedies Code.
See TEX. R. APP. P. 9.5 (service); see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a) (West
Supp. 2019) (notice of appeal must be served on each court reporter responsible for preparing
reporter’s record). The notice warned that, unless Appellant filed a proper notice of appeal on or
before December 23, the appeal would be referred to the Court for dismissal. This deadline passed
and Appellant has not filed a compliant notice of appeal or otherwise responded to this Court’s
November 21 notice.
         Because Appellant failed, after notice, to comply with Rule 9.5 and Section 51.017(a), the
appeal is dismissed. 1 See TEX. R. APP. P. 42.3(c) (on its own initiative after giving ten days’ notice
to all parties, appellate court may dismiss appeal if appeal is subject to dismissal because appellant
failed to comply with a requirement of these rules, a court order, or a notice from the clerk requiring
a response or other action within a specified time).
Opinion delivered December 31, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                     (PUBLISH)




         1
             We note that Appellant currently has a petition for writ of mandamus pending before this Court.


                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 31, 2019


                                         NO. 12-19-00386-CV


                         BRIAN A. SMALE,
                             Appellant
                                V.
  GLEN THURMAN, A/K/A GLEN THURMAN BUILDER, INC., A/K/A ROSE HILL
SPRINGS DEVELOPMENT, LLC AND WOOD COUNTY COMMISSIONER'S COURT,
                             Appellees


                                Appeal from the 402nd District Court
                          of Wood County, Texas (Tr.Ct.No. 2019-483A)


                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.

                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.